DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 3 and 5-9 filed 4/25/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Mehrotra et al. US-PGPUB No. 2021/0150438 (hereinafter Mehrotra) teaches the claim limitation of a prompt content. Mehrotra teaches at Paragraph 0103 that the operator device 54 adjusted the rendering of the emphasis graphics 254 as a prompt content to emphasize a portion of the virtual product that corresponds to the subsequent operations. 

Mehrotra teaches an artificial intelligence and augmented reality system comprising: 
an augmented reality device (e.g., the operator device 54 of FIG. 23 in relation to the device 132A-132R of FIGS. 5-12 and 14-22 and 24); and 
a computer system, configured to provide a user interface to create a project for editing a 3D scene, a check point in the 3D scene, and a prompt content corresponding to the check point (Mehrotra teaches at Paragraph 0060 that the operator device 54 may display the visualization 84 that includes a virtual industrial automation device 86 to the operator 50 via the operator device 54. The visualization 84 may be superimposed computer-generated content over real-world content of the user’s environment in real time. Mehrotra teaches at Paragraph 0103 adding emphasis graphics 254 to highlight and draw attention to a portion of the virtual product 166 that is to be manipulated in the real-world through the current animation of the AR UX workflow visualization. 
Mehrotra teaches at FIG. 1 a 3D perspective view of the industrial automation system 10 and at Paragraph 0058 that the AR UX workflow may be a 360-degree presentation to illustrate steps of a procedure to an operator 88…using image data representative of visualizations of industrial automation devices overlaid on image data representative of the real-world environment viewable by the operator device 54. Mehrotra teaches at Paragraph 0093 that the virtual product 166 may be a visualization 84 rendered as an overlaid 3D image over an image data stream and at Paragraph 0097 that the operator device 54 may use image recognition processes to detect where the specified industrial automation device 20 is within the real-time video stream and operate to render the virtual product 166 as overlaid or snapped to the industrial automation device. 
Mehrotra teaches at FIGS. 5-12 and 14-22 and 24 and Paragraph 0036 that the mobile phone may present a live image data stream of an industrial automation device and overlay instructions or information related to the industrial automation device on the image data stream…the interactive AR UX system may guide an operator through a maintenance procedure by displaying or modifying one or more virtual objects in the visualization associated with the AR environment presented to the user), 
wherein the computer system is configured to generate a software module according to the project for the augmented reality device (Mehrotra teaches at Paragraph 0093 that the virtual product 166 may be a visualization 84 rendered as an overlaid 3D image over an image data stream and at Paragraph 0097 that the operator device 54 may use image recognition processes to detect where the specified industrial automation device 20 is within the real-time video stream and operate to render the virtual product 166 as overlaid or snapped to the industrial automation device), 
wherein the augmented reality device is configured to execute the at least one software module and determine a position of the augmented reality device in areal environment (Mehrotra teaches at Paragraph 0067 that using location information to perform filtering may enable the AR UX system 82 to query a subset of AR UX workflow datasets that are associated with industrial automation device 20 that are located closer to or within a threshold distance from the operator device 54 and at Paragraph 0068 that location anchors may be used to determine a location of the operator device 54 based on the location of the operator device 54 relative to one or more location anchors….the location sensor 68 may use GPS information to locate the operator device 54 within the industrial automation system 10), 
wherein when the position of the augmented reality device in the real environment corresponds to the check point, the augmented reality device provides the prompt content (Mehrotra teaches at Paragraph 0103 adding emphasis graphics 254 to highlight and draw attention to a portion of the virtual product 166 that is to be manipulated in the real-world through the current animation of the AR UX workflow visualization and at Paragraph 0103 that the operator device 54 adjusted the rendering of the emphasis graphics 254 to emphasize a portion of the virtual product that corresponds to the subsequent operations. 
Mehrotra teaches at Paragraph 0069 that the AR UX system 82 may not query portions of the AR UX workflow database 92 that correspond to devices disposed at a threshold distance away from the operator device 54 and at Paragraph 0070-0075 after the AR UX system 82 has the location of the operator device 54, the AR UX system 82 may search for industrial automation devices 20 within a same region as the operator device 54 or within a threshold number of regions adjacent to a region that the operator device 54 is disposed….once a match is determined, the AR UX system 82 may transmit information corresponding to the now-identified industrial automation device 20 to the operator device 54 for reference by the operator 50….an AR UX workflow may involve presenting AR UX workflow visualizations based on AR UX workflow data to convey or communicate AR UX workflow instructions to an operator to guide the operator through performance of a product-specific experience…the operator device 54 may display an AR UX workflow visualization 84 via the display 70…the operator device 54 may generate a visualization 84 of a motor drive according to the AR UX workflow dataset). 
With respect to the claim limitation of prompt content, Zhang et al. US-PGPUB No. 2020/0211413 (hereinafter Zhang) explicitly teaches a prompt content. Zhang teaches at FIG. 5 and Paragraph 0044 displaying the prompt contents where the user can view the marked part photo through the prompts in the 3D demonstration animation thereby finding the currently required part directly from the placed parts. Zhang teaches adding a prompt for the real part. 

The prior art references do not anticipate or suggest the new claim limitation of “wherein the computer system is further configured to load a standard operation procedure file and create a structured data set comprising a plurality of fields, wherein the fields comprises a core field, a tool field, a specification field, and a conjunction field, wherein the computer system is further configured to analyze the standard operation procedure file to obtain a plurality of words from the standard operation procedure file and fill the fields with the words to generate an imperative sentence of the prompt content, and the imperative sentence comprises a verb and a noun, the computer system is further configured to calculate a posterior probability of each of a plurality of candidate prepositions and select one of the candidate prepositions based on the posterior probability as a preposition of the imperative sentence, wherein if all the fields are filled, the posterior probability of corresponding one of the candidate prepositions is calculated based on p(verb, noun|prep) [Symbol font/0xB4] p(prep), wherein if the verb is not in a database, the posterior probability of corresponding one of the candidate prepositions is calculated based on p(noun|prep) [Symbol font/0xB4] p(prep),
wherein if the noun is not in the database, the posterior probability of corresponding one of the candidate prepositions is calculated based on p(verb|prep) x p(prep); wherein if either the verb or the noun is not in the database, the posterior probability of corresponding one of the candidate prepositions is calculated based on p(prep), wherein verb is the verb, noun is the noun, prep is the corresponding one of the candidate prepositions” in an artificial intelligence and augmented reality system, set forth in the newly submitted base claim 1.  The base claim 9 is allowed for the same reasons as the claim 1. The dependent claims 3 and 5-8 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613